DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Amendments
	Acknowledgment of receiving amendments to the claims, which were received by the Office on 03/15/2021. 
Allowable Subject Matter
Claims 1- and 3-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 1, the closest known prior art fails to teach or fairly suggest alone or in reasonable combination, the limitations (in consideration of the claim as a whole):
	“set a plurality of processing regions including a first processing region and a second processing region in the pixel array portion, wherein each processing region of the plurality of processing regions includes at least one process unit of the plurality of process units; 
determine a first arithmetic processing operation for the first processing region and a second arithmetic processing operation for the second processing region, wherein the first arithmetic processing operation is different from the second arithmetic processing operation; 

output program identification information to the first control unit based on the determination that the specific portion of the first processing region overlaps the second processing region, wherein the first control unit is further configured to: 
acquire the first arithmetic processing instruction and the second arithmetic processing instruction from the second memory based on the program identification information; 
control the at least one processor element of the first process unit to execute the first arithmetic processing operation on the digital pixel signal from the specific portion of the first processing region based on the first arithmetic processing instruction; and 
control the at least one processor element of the second process unit to execute the second arithmetic processing operation on the digital pixel signal from the specific portion based on the second arithmetic processing instruction.”

Claims 3-6 and 9 depend on, and further limit, independent claim 1. Therefore, claims 3-6 and 9 are considered allowable for the same reasons.
Claims 7 and 8 are allowable for the same reasons as claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312.  The examiner can normally be reached on Mon-Fri: 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WESLEY J CHIU/Examiner, Art Unit 2698


/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698